Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Pautis et al. (US 2019/0202573) teaches (figures 1-3) an assembly for an aircraft (100) comprising: a wing (2) comprising an airfoil box (14) partly produced using a front spar (16), a mounting pylon (4) arranged under the wing (2) and comprising a primary structure formed as a primary box (28) having a top spar (30) extending at least partly under the airfoil box and having a slit, a bottom spar (32), lateral panels (34) and a transverse reinforcing fixing rib ( 36), of which a bottom part is housed and fixed inside the primary structure and of which top part passes through the slit as the rib 36c is an integral part of two lateral front fittings (42), fixing means (54) which ensure the fixing of the top part to the front spar (16) and where the fixing means comprise a plurality of fixing bolts (58), where each fixing bolt fixes the top part to the front spar and has its axis at right angles to the fixing rib (36c) (Para 0046-0047, 0053-0054). However, Pautis et al ‘573 fails to teach the additional fixing means arranged between the top spar and the fixing rib comprising: a first central angle iron fixed to the top spar by first bolts with axes at right angles to the top spar, a second central angle iron facing the first central angle iron and fixed to the front spar by second bolts, wherein the first central angle iron and the second central angle iron are arranged on either side of the fixing rib, and additional bolts with axes at right angles to the fixing rib which fix the second central angle iron to the first central angle iron through the fixing rib, on either side of the first central angle iron: a first ply of 
Lafont (US 2008/0217467) teaches (figure 3) a second fitting (42) mounted fixed on the upper spar (20) but fails to teach the second fitting mounted fixed to the front spar as well.
Based on the configuration of Pautis et al. ‘573 and Lafont ‘467 it would not be obvious to one of ordinary skills in art to modify Pautis et al. ‘573 and Lafont ‘467 as different aspects of forces acting on the fitting structures must be taken into consideration. 
Claims 2-7 are allowable due to dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/11/2021